UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 November 19, 2013 Date of Report (Date of earliest event reported) Access National Corporation (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 000-49929 (Commission File Number) 82-0545425 (IRS Employer Identification No.) 1800 Robert Fulton Drive, Suite300, Reston, VA20191 (Address of principal executive offices) (Zip Code) (703)871-2100 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
